Citation Nr: 0613325	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  92-21 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1990 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded by the Board in 
July 1993.  In December 1999 the Board, in pertinent part, 
denied the veteran's claim for service connection for PTSD.  
The veteran appealed that decision to the United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims) (Court) which, by an Order dated in May 
2001, vacated the Board's December 1999 decision and remanded 
the case to the Board.  In a February 2002 decision, the 
Board again denied the veteran's claim, and the veteran again 
appealed that decision to the Court, which, by means of an 
Order dated in October 2002, vacated the Board's February 
2002 decision and remanded the case to the Board.  In May 
2003, the Board remanded this case, and in January 2005 
rendered a decision again denying the veteran's claim for 
service connection for PTSD on its merits.  The veteran once 
again appealed that decision to the Court which, by Order 
dated in November 2005, remanded the case to the Board for 
further development as instructed in a Joint Motion for 
Remand entered into by both the veteran and VA.

The case is currently under the regional office jurisdiction 
of VA's Pittsburgh, Pennsylvania, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.




REMAND

The veteran is seeking service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. § 
3.304(f) (2005).  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
inservice stressor.  38 C.F.R. § 3.304(f).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2005), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  Where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone with not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In the instant case, the evidence shows that the veteran, 
while serving in Vietnam, participated in the Vietnam Air 
Offensive Campaign Phase III.  As was noted in the most 
recent Joint Motion, however, the record does not contain any 
information detailing the veteran's unit's participation in 
Vietnam Air Offensive Campaign Phase III.  It was determined 
in the Joint Motion that such information should be obtained 
so that VA can make a specific determination as to whether 
participation in Vietnam Air Offensive Campaign Phase III 
accords the veteran combat status.

The parties also noted in the Joint Motion that the veteran 
reported on two occasions that he had been treated in 1974 
and 1975 for a nervous condition.  It was pointed out that 
the record did not reflect that VA had attempted to obtain 
the records of such treatment.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be requested to 
furnish the names and addresses of those 
health care providers who accorded him 
treatment in 1974 and 1975 for mental 
health problems.

2.  Upon receipt of any and all such names 
and addresses, and duly executed 
authorization for the release of medical 
information if necessary, VA should 
request that all health care providers 
identified by the veteran furnish copies 
of medical records compiled pursuant to 
treatment accorded him in 1974 and 1975.

3.  The RO should request that the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria VA 
22315-3802, furnish information detailing 
the participation of the 463rd Tactical 
Airlift Wing (463rd TAW), to include the 
463rd Field Maintenance Squadron (463rd 
FMS), in the Vietnam Air Offensive 
Campaign Phase III.  In particular, JSRRC 
should be requested to indicate whether 
any participation in Vietnam Air Offensive 
Campaign Phase III by the 463rd TAW 
encompassed situations that could be 
considered "engaging in combat with the 
enemy" or otherwise included 
circumstances consistent with combat.

4.  Following receipt of all information 
requested above, the RO should review the 
claim and determine whether service 
connection for PTSD can now be granted.  
In making this determination, the RO 
should consider whether the veteran's 
participation in Vietnam Air Offensive 
Campaign Phase III accords the veteran 
combat status, with review of the evidence 
and lay testimony in accordance therewith.  
If the decision remains adverse to the 
veteran, he and his attorney should be 
provided with a Supplemental Statement of 
the Case, and with the appropriate period 
of time within which to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



